September 21, 2010 Ms. Karen Ubell Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-3628 Re: Compugen Ltd. Form 20-F for the Fiscal Year Ended December 31, 2009 Filed March 11, 2010 File No. 000-30902 Dear Ms. Ubell: In response to a request from the staff of the Securities and Exchange Commission (the “Commission”) in its comment letter, dated September 9, 2010 with respect to the above-referenced filing, Compugen Ltd. (the “Company”) hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, COMPUGEN LTD. By:/s/ Anat Cohen-Dayag Name: Anat Cohen-Dayag Title:President and Chief Executive Officer
